
	

113 HR 4977 IH: COVER Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4977
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Bilirakis (for himself and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To establish a commission to examine the evidence-based therapy treatment model used by the
			 Secretary of Veterans Affairs for treating mental illnesses of veterans
			 and the potential benefits of incorporating complementary alternative
			 treatments available in non-Department of Veterans Affairs medical
			 facilities within the community.
	
	
		1.Short titleThis Act may be cited as the Creating Options for Veterans Expedited Recovery Act or the COVER Act.
		2.Establishment and duties
			(a)EstablishmentThere is established the Veterans Expedited Recovery Commission (in this Act referred to as the Commission).
			(b)DutiesThe Commission shall perform the following duties:
				(1)Examine the efficacy of the evidence-based therapy model used by the Secretary of Veterans Affairs
			 for treating mental health illnesses of veterans and identify areas to
			 improve wellness-based outcomes.
				(2)Conduct a patient-centered survey within each of the Veterans Integrated Service Networks to
			 examine—
					(A)the experience of veterans with the Department of Veterans Affairs when seeking medical assistance
			 for mental health issues through the health care system of the Department;
					(B)the experience of veterans with non-Department medical facilities and health professionals for
			 treating mental health issues;
					(C)the preferences of veterans regarding available treatments for mental health issues and which
			 methods the veterans believe to be most effective;
					(D)the experience, if any, of veterans with respect to the complementary alternative treatment
			 therapies described in subparagraphs (A) through (I) in paragraph (3);
					(E)the prevalence of prescribing prescription medication among veterans seeking treatment through the
			 health care system of the Department as remedies for addressing mental
			 health issues; and
					(F)the outreach efforts of the Secretary regarding the availability of benefits and treatments for
			 veterans for addressing mental health issues, including by identifying
			 ways to reduce barriers to and gaps in such benefits and treatments.
					(3)Examine available research on complementary alternative treatment therapies for mental health
			 issues and identify what benefits could be made with the inclusion of such
			 treatments for veterans, including with respect to—
					(A)music therapy;
					(B)equine therapy;
					(C)training and caring for service dogs;
					(D)yoga therapy;
					(E)acupuncture therapy;
					(F)meditation therapy;
					(G)outdoor sports therapy;
					(H)hyperbaric oxygen therapy;
					(I)accelerated resolution therapy; and
					(J)other therapies the Commission determines appropriate.
					(4)Study the potential increase in the approval by the Secretary of claims for compensation relating
			 to mental health issues for veterans who served Operation Enduring
			 Freedom, Operation Iraqi Freedom, and Operation New Dawn.
				3.Membership
			(a)Number and appointment
				(1)In generalThe Commission shall be composed of 10 members, appointed as follows:
					(A)Two members appointed by the Speaker of the House of Representatives, at least one of whom shall be
			 a veteran.
					(B)Two members appointed by the Minority Leader of the House of Representatives, at least one of whom
			 shall be a veteran.
					(C)Two members appointed by the Majority Leader of the Senate, at least one of whom shall be a
			 veteran.
					(D)Two members appointed by the Minority Leader of the Senate, at least one of whom shall be a
			 veteran.
					(E)Two members appointed by the President, at least one of whom shall be a veteran.
					(2)QualificationsMembers of the Commission shall be—
					(A)individuals who are of recognized standing and distinction within the medical community with a
			 background in treating mental health; and
					(B)individuals with experience working with the military and veteran population.
					(b)ChairmanThe President shall designate a member of the Commission to be the chairman.
			(c)Period of AppointmentMembers of the Commission shall be appointed for the life of the Commission.
			(d)VacancyA vacancy in the Commission shall be filled in the manner in which the original appointment was
			 made.
			(e)Appointment DeadlineThe appointment of members of the Commission in this section shall be made not later than 90 days
			 after the date of the enactment of this Act.
			4.Powers of Commission
			(a)Meeting
				(1)Initial meetingThe Commission shall hold its first meeting not later than 30 days after a majority of members are
			 appointed to the Commission.
				(2)MeetingThe Commission shall regularly meet at the call of the Chairman. Such meetings may be carried out
			 through the use of telephonic or other appropriate telecommunication
			 technology if the Commission determines that such technology will allow
			 the members to communicate simultaneously.
				(b)HearingThe Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive evidence as the Commission considers advisable to carry out
			 the responsibilities of the Commission.
			(c)Information from Federal AgenciesThe Commission may secure directly from any department or agency of the Federal Government such
			 information as the Commission considers necessary to carry out the duties
			 of the Commission.
			(d)Information from nongovernmental organizationsIn carrying out section 2(b), the Commission may seek guidance through consultation with
			 foundations, veterans service organizations, nonprofit groups, faith-based
			 organizations, private and public institutions of higher education, and
			 other organizations as the Commission determines appropriate.
			(e)Commission RecordsThe Commission shall keep an accurate and complete record of the actions and meetings of the
			 Commission. Such record shall be made available for public inspection and
			 the Comptroller General of the United States may audit and examine such
			 record.
			(f)Personnel MattersUpon request of the chairman of the Commission, the head of any department or agency of the Federal
			 Government may detail, on a reimbursable basis, any personnel of that
			 department or agency to assist the Commission in carrying out the duties
			 of the Commission.
			(g)Compensation of Members; Travel ExpensesEach member shall serve without pay, except that each member shall receive travel expenses to
			 perform the duties of the Commission under section 2(b) of this Act,
			 including per diem in lieu of subsistence, at rates authorized under
			 subchapter I of chapter 57 of title 5, United States Code.
			(h)StaffThe Chairman, in accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of a staff director and such other personnel as may be
			 necessary to enable the Commission to carry out its functions, without
			 regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, without regard to the provision
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that no rate of pay
			 fixed under this subsection may exceed the equivalent of that payable for
			 a position at a level IV of the Executive Schedule under section 5316 of
			 title 5, United States Code.
			(i)Personnel as Federal employees
				(1)In generalThe executive director and any personnel of the Commission are employees under section 2105 of
			 title 5, United States Code, for purpose of chapters 63, 81, 83, 84, 85,
			 87, 89, and 90 of such title.
				(2)Members of the CommissionParagraph (1) shall not be construed to apply to members of the Commission.
				(j)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriations Acts,
			 enter into contracts to enable the Commission to discharge the duties of
			 the Commission under this Act.
			(k)Expert and Consultant ServiceThe Commission may procure the services of experts and consultants in accordance with section 3109
			 of title 5, United States Code, at rates not to exceed the daily rate paid
			 to a person occupying a position at level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code.
			(l)Postal ServiceThe Commission may use the United States mails in the same manner and under the same conditions as
			 departments and agencies of the United States.
			(m)Physical Facilities and EquipmentUpon the request of the Commission, the Administrator of General Services shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act. These administrative services may include human resource management,
			 budget, leasing, accounting, and payroll services.
			5.Report
			(a)Interim Reports
				(1)In generalNot later than 60 days after the date on which the Commission first meets, and each 30-day period
			 thereafter ending on the date on which the Commission submits the final
			 report under subsection (b), the Commission shall submit to the Committees
			 on Veterans’ Affairs of the House of Representatives and the Senate and
			 the President a report detailing the level of cooperation the Secretary of
			 Veterans Affairs (and the heads of other departments or agencies of the
			 Federal Government) has provided to the Commission.
				(2)Other reportsIn carrying out the duties pursuant to section 2(b), at times that the Commission determines
			 appropriate, the Commission shall submit to the Committees on Veterans’
			 Affairs of the House of Representatives and the Senate and any other
			 appropriate entities an interim report with respect to the findings
			 identified by the Commission.
				(b)Final reportNot later than 18 months after the first meeting of the Commission, the Commission shall submit to
			 the Committees on Veterans’ Affairs of the House of Representatives and
			 the Senate, the President, and the Secretary of Veterans Affairs a final
			 report on the findings of the Commission. Such report shall include the
			 following:
				(1)Recommendations to implement in a feasible, timely, and cost-effective manner the solutions and
			 remedies identified within the findings of the Commission pursuant to
			 section 2(b).
				(2)An analysis of the evidence-based therapy model used by the Secretary of Veterans Affairs for
			 treating veterans with mental health care issues, and an examination of
			 the prevalence and efficacy of prescription drugs as a means for
			 treatment.
				(3)The findings of the patient-centered survey conducted within each of the Veterans Integrated
			 Service Networks pursuant to section 2(b)(2).
				(4)An examination of complementary alternative treatments described in section 2(b)(3) and the
			 potential benefits of incorporating such treatments in the therapy model
			 used by the Secretary for treating veterans with mental health issues.
				(c)PlanNot later than 90 days after the date on which the Commission submits the final report under
			 subsection (b), the Secretary of Veterans Affairs shall submit to the
			 Committees on Veterans’ Affairs of the House of Representatives and the
			 Senate a report on the following:
				(1)An action plan for implementing the recommendations established by the Commission on such solutions
			 and remedies for improving wellness-based outcomes for veterans with
			 mental health care issues.
				(2)A feasible timeframe on when complementary alternative treatments described in section 2(b)(3) can
			 be implemented Department-wide.
				(3)If the Secretary determines that implementing the recommendations established by the Commission,
			 including with respect to such complementary alternative treatments, is
			 not appropriate or feasible, a justification for such determination and an
			 alternative solution to improve the efficacy of the therapy model used by
			 the Secretary for treating veterans with mental health issues.
				6.Termination of CommissionThe Commission shall terminate 30 days after the Commission submits the final report under section
			 5(b).
		
